Citation Nr: 0401205	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been provided to reopen 
a claim for service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On March 18, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Inform the appellant that there is 
no current evidence confirming the 
stressful events which he listed in his 
statement dated June 28, 1999 as 
resulting in his PTSD, and that more 
specific information regarding the 
stressors is needed.  In this regard, 
request that he indicate with as much 
specificity as possible, details 
surrounding these incidents, especially 
the proximate dates, places, and 
unit(s) to which he was assigned (down 
to the squadron level) when the 
stressful events occurred.  Ask him to 
furnish copies of any military 
documents he has that may assist in 
determining these details. Request that 
he provide names and other identifying 
information regarding any individuals 
involved in the described events, 
including casualties. Review of the 
veteran's June 1999 statement reveals 
the following stressors experienced by 
the veteran. 

While at Kadena Air Force Base in 
Okinawa, Japan:
a.	A riot because of the presence of 
B52's.

b.	Discovering an airman in a room 
who had hanged himself.

c.	Sniper shooting at cars around the 
perimeter road.

While in Nakhan Phanom, Thailand with 
the 56th Security Police Squadron:

a.	Veteran was trained for a security 
mission to Phnom Penh.

b.	Witnessed a car racing along 
Mekong River take a direct hit of 
rocket fire from Viet Cong, resulting 
in no survivors.

c.	Guarding a bomb dump that included 
barrels of Agent Orange.

d.	Veteran beat a man who he 
witnessed beating children to whom the 
veteran had given money.

e.	Assaulted by four men in an alley.  
The veteran used martial arts skills to 
kill them.  Thais tried to get veteran 
removed from base because of this. 

f.	At Christmas, veteran was 
approached by men dressed in black 
including one shouting he had a 
grenade.  That night Thai Army and 
police involved in fight in which over 
10, 000 rounds were shot.

g.	While eating dinner at a 
restaurant, four men in uniform without 
markings walked in and sat nearby.  
They laid weapons on their table 
pointed at the veteran and then offered 
him drinks.

h.	Heard shots and discovered that 
the brother of a girlfriend had been 
shot by two men who were walking away.  
Veteran then shot both with a shot gun.  
The veteran learned that the two men 
were from Laos trying to recruit the 
brother to fight for the Viet Cong in 
Laos.

i.	He and a friend named Hankamer 
(who later died) apprehended three 
robbers and handed over to Thai police.  
Thai police beat the robbers.  The next 
day under coercion, the veteran and 
Hankamer helped/watched the Thai 
authorities shoot the robbers at the 
river.

j.	(From December 2002 VA examination 
report).  Veteran was escorting bomb-
carrying trucks with his friend Hank 
who shot a 15-year old native who threw 
a Coke can in front of jeep.

2.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to conduct 
another search based on details 
provided by the veteran in order to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  Provide USASCRUR 
with a description of the alleged 
stressors identified by the veteran and 
listed in paragraph number 1 above.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  The veteran's stressor 
statement dated in June 1999 is 
identified in the claims file with 
small purple tab.

3.  Contact the Department of the Air 
Force, and request a search from the 
appropriate Air Force sources for  
police incident reports that may be 
associated with the claimed stressors 
cited in paragraph number 1.  Provide 
copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





